Judgment, Supreme Court, New York County (Paul Bookson, J.), rendered April 8, 1992, convicting defendant, after a jury trial, of three counts of attempted murder in the second degree and one count of criminal possession of a weapon in the first degree, and sentencing him to consecutive terms of 81/3 to 25 years, 81/3 to 25 years, 8Vs to 25 years and 3 to 9 years, respectively, and an order of the same court and Justice, entered on or about October 19, 1993, denying, without a hearing, defendant’s CPL 440.10 motion to vacate the judgment of conviction, unanimously affirmed.
*202The circumstantial evidence of guilt, including several highly incriminating items of handwriting evidence, was legally sufficient, and the verdict was not against the weight of the evidence (see, People v Gates, 24 NY2d 666, 668-669). Defendant’s contention that there was no probable cause for the issuance of a search warrant for his apartment is without merit, since, under the circumstances, it was reasonable to conclude that the items used to make the pipebomb would be found in his residence (see, People v Mendez, 199 AD2d 182, lv denied 83 NY2d 874). The court’s charge on circumstantial evidence conveyed the appropriate standards (People v Sanchez, 61 NY2d 1022). We perceive no abuse of discretion in sentencing. We have considered defendant’s remaining contentions, including those addressed to the denial of his motion to vacate judgment, and find them to be without merit. Concur—Sullivan, J. P., Milonas, Nardelli and Williams, JJ.